HUNT, Circuit Judge.
The indictment charged that Wygant, with certain other persons, did, on May 17, 1924, at Portland, Or., knowingly, willfully, unlawfully, and feloniously manufacture, prpduee, compound, sell, deal in, dispense, distribute, administer, and give away a certain compound, salt, derivative, and preparation of opium, to wit, a quantity of morphine, without having registered and paid the special tax, as required by act of Congress.
Error is assigned upon the ground that the indictment charges several crimes, without indicating the particular one with which defendant is charged; that it does not state the name of the person to whom an alleged sale was made; that there was no evidence of a sale or of' defendant dealing in morphine. On the authority of Stubbs v. United States (C. C. A.) 1 F.(2d) 837, the indictment is sufficient.
The evidence of the government was that Wygant, with others, had broken into a certain drug store and obtained a quantity of compounds containing morphine; that afterwards Wygant told Rosebrook, a co-defendant, that he had some narcotics he wanted to get rid of, and asked Rosebrook to aid him in selling them; that later Wygant delivered the narcotics to Rosebrook, who in turn transferred them to Abrams, another defendant, with the understanding that Abrams should try to sell the drugs; that later the drugs were taken to the out*149sMrts of the city and hidden, where thereafter they were found by the police officers. There was further evidence that some of the packages contained heroin, others contained codeine, and others contained morphine, atropine, and diaeetylmorphine, and morphine sulphate, several of which drugs, so a chemist testified, were commonly known as morphine.
While there was no evidence that a sale was made, there is evidence that defendant came into possession and attempted through another to sell some of the packages which .contained derivatives and preparations of opium, commonly and commercially known as morphine. He was dealing in the drugs, but was not registered, and had not paid the tax required under the statute. Fiunkin v. United States (C. C. A.) 265 F. 1; Montague v. United States (C. C. A.) 294 F. 277; James v. United States (C. C. A.) 279 F. 111.
The judgment is affirmed.